DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Positive Statement Regarding 35 USC § 101
It appears from the claim language that the claims are compliant based on the claims including a practical application of determining whether the operation data corresponds to a first geographic location of the user. However, it noted that further clarification should be added with respect to “corresponds to” to ensure the scope is clear and that the practical application is fully being realized by the independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 15 recite “a machine-learning algorithm;” however, it is unclear from the Specification the meaning of “a machine-learning algorithm.” Although “machine-learning” is a broad term of art, it is unclear how or whether all forms of “machine-learning” algorithms are applicable to the embodiment(s) disclosed by the Applicant within the Specification. The dependent claims are rejected for at least the same reasons as the independent claims.
Although claims 10, 13 and 17 recite the machine learning algorithm is a logistic regression algorithm. These claims are further limited and appear to overcome the deficiencies of the machine learning aspect of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 15 recite “machine-learning algorithm,” but it unclear from the claims and Specification what the scope of the claim should be. Furthermore, independent claims 1, 11 and 15 recite “processing the one or more retrieved likelihood values and specified respective coefficients with the configured machine learning algorithm to determine whether the operation data corresponds to a first geographic location of the user.” It is unclear how these claim elements are processed with the configured machine learning algorithm. It is also unclear how “a “first geographic location” “corresponds to” “a first geographic location of the user” based on the current claim language. It appears that “a first geographic location of the user” will somehow always correspond to “the operation data.”  The dependent claims are rejected for at least the same reasons as the independent claims.
Claim 9 recites the limitation "the latitude and the longitude" in claim 9. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 9 should depend from claim 8, because claim 8 includes “longitude” and “latitude.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. (U.S. Publication No. 2014/0379580 A1, hereinafter referred to as “Varma”) in view of Chew (U.S. Publication No. 2013/0085902 A1, hereinafter referred to as “Chew”).
Regarding claim 1, Varma discloses a method, comprising: (method)(e.g., abstract and figures 8-9) 
receiving operation data based on a data operation initiated by a user, wherein the operation data includes one or more character fields and a first identifier; (operation data is 
sending, to a data store, a query that includes the first identifier; (query is sent that includes the identifier or sale of various products in transaction database)(e.g., paragraph [0084])
receiving, in response to the query, one or more operation types and one or more count values respectively corresponding to the one or more operation types; (statistics are maintained of the number of sales occurring online vs. in a physical store, along with other information including time and location)(e.g., paragraph [0084])
configuring a machine-learning algorithm in response to one or more of the one or more count values; (statistic model is generated and learned based on the input)(e.g., paragraphs [0084]-[0085] and [0089])
retrieving, for each of the one or more tokens, a respective likelihood value and a respective second identifier specifying a respective coefficient; (a respective likelihood value is retrieved for the transaction to occur online or in a physical store)(e.g., paragraphs [0084], [0085] and [0089])
processing the one or more retrieved likelihood values and specified respective coefficients with the configured machine learning algorithm to determine whether the operation data corresponds to a first geographic location of the user. (likelihood values are processed, along with coefficients to determine whether user is at the location of the store – interpretation is being made that corresponds to a first geographic location of the user means user is located in store or making transaction remote from store.)(e.g., paragraphs [0084], [0085] and [0089])
converting the one or more character fields into one or more tokens;
On the other hand, Chew, which relates to an automated account reconciliation method (title), does disclose converting the one or more character fields into one or more tokens; (words from a transaction description are converted into tokens by tokenizer, which provides further data manipulation )(e.g., paragraphs [0025] and [0027]).
Varma discloses a merchant advisory system that can take transactions from multiple merchants to determine whether users are more likely to purchase products from online retailers or from in-person a physical store. Based on the statistics and aggregation of various transaction data, users can determine location of where the transaction occurs or is most likely to occur. Although Varma discloses the transaction data can be aggregated from multiple merchants (e.g., paragraph [0084], Varma does not appear to specifically disclose that the transaction data is tokenized. However, it is known that different merchants may have different forms of describing transactions that are substantially the same in nature. One of ordinary skill in the art would understand and appreciate that the records could be tokenized to provide enhanced querying and data manipulation. One example is Chew, which provides converting the transaction descriptions into tokens. E.g., paragraph [0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the tokenization as disclosed in Chew to the aggregated records of Varma to provide an effective manner to aggregate the records and to perform further data manipulation when predicting the likelihood of user’s location of being in the store or away from the store (online) when making the purchase.

wherein configuring the machine-learning algorithm includes configuring the machine-learning algorithm in response to a ratio of one or more of the count values to a sum of all the count values. (a statistics engine that analyzes the transaction data and determines probability of items being sold in store or online)(e.g., paragraphs [0084]-[0085]). It would have been obvious for the statistics to include an average or ratio of the count values to a sum of all the count values to enhance the manner in which the probability is determined.

Regarding claim 4, Varma in view of Chew discloses the method of claim 1. Varma further discloses further comprising retrieving each coefficient in response to the respective second identifier. (statistical model retrieves address or location based on probability of the scores)(e.g., paragraphs [0083], [0084] and [0087]).

Regarding claim 5, Varma in view of Chew discloses the method of claim 1. Varma further discloses wherein each second identifier includes an address of a storage location at which a respective one of the one or more coefficients is stored. (address of a storage location of where transaction occurs)(e.g., paragraphs [0037], [0084] and [0089]).

Regarding claim 6, Varma in view of Chew discloses the method of claim 1. Varma further discloses wherein processing the one or more retrieved coefficients and the one or more retrieved likelihood values with the configured machine learning algorithm comprises: generating a value using the machine learning algorithm; and (statistical model with probabilities)(e.g., paragraphs [0084]-[0085])
determining that the first geographic location may be used for the user's location if the confidence value meets a threshold. (recommendation includes consideration of threshold amount for determination of where transaction occurs)(e.g., paragraph [0085]).

Regarding claim 7, Varma in view of Chew discloses the method of claim 6. Varma further discloses further comprising retrieving an address using the first identifier, wherein the first geographic location of the user is set to the address. (Both in-store and online purchases probabilities are determined – user is located at address of merchant)(e.g., paragraphs [0037], [0084], [0085] and [0089]). 

Regarding claim 11, Varma discloses a system, comprising: one or more processors; and a non-transitory machine-readable medium storing a program executable by the one or more processors, the program comprising sets of instructions for: (system having processors and memory)(e.g., abstract and paragraphs [0027] and [0119])
receiving operation data based on a data operation initiated by a user, wherein the operation data includes one or more character fields and a first identifier; (operation data is received based on a user using the merchant advisory system – operation data includes report for running statistics on transaction data that may include various information including character fields and product name and product identification)(e.g., paragraphs [0084]-[0085] and [0101])
sending, to a data store, a query that includes the first identifier; (query is sent that includes the identifier or sale of various products in transaction database)(e.g., paragraph [0084])
receiving, in response to the query, one or more operation types and one or more count values respectively corresponding to the one or more operation types; (statistics are 
configuring a machine-learning algorithm in response to one or more of the one or more count values; (statistic model is generated and learned based on the input)(e.g., paragraphs [0084]-[0085] and [0089])
retrieving, for each of the one or more tokens, a respective likelihood value and a respective second identifier specifying a respective coefficient; (a respective likelihood value is retrieved for the transaction to occur online or in a physical store)(e.g., paragraphs [0084], [0085] and [0089])
processing the one or more retrieved likelihood values and specified respective coefficients with the configured machine learning algorithm to determine whether the operation data corresponds to a first geographic location of the user. (likelihood values are processed, along with coefficients to determine whether user is at the location of the store)(e.g., paragraphs [0084], [0085] and [0089])
Varma discloses that transaction data can be from multiple merchants and can be aggregated; however, Varma does not appear to specifically disclose converting the one or more character fields into one or more tokens;
On the other hand, Chew, which relates to an automated account reconciliation method (title), does disclose converting the one or more character fields into one or more tokens; (words from a transaction description are converted into tokens by tokenizer, which provides further data manipulation )(e.g., paragraphs [0025] and [0027]).
It would have been obvious to combine Chew with Varma for the same reasons as stated in claim 1.


Regarding claim 15, Varma discloses a non-transitory machine-readable medium storing a program executable by at least one processor of a computer, the program comprising sets of instructions for: (medium)(e.g., paragraphs [0132]-[0134])
receiving operation data based on a data operation initiated by a user, wherein the operation data includes one or more character fields and a first identifier; (operation data is received based on a user using the merchant advisory system – operation data includes report for running statistics on transaction data that may include various information including character fields and product name and product identification)(e.g., paragraphs [0084]-[0085] and [0101])
sending, to a data store, a query that includes the first identifier; (query is sent that includes the identifier or sale of various products in transaction database)(e.g., paragraph [0084])
receiving, in response to the query, one or more operation types and one or more count values respectively corresponding to the one or more operation types; (statistics are maintained of the number of sales occurring online vs. in a physical store, along with other information including time and location)(e.g., paragraph [0084])
configuring a machine-learning algorithm in response to one or more of the one or more count values; (statistic model is generated and learned based on the input)(e.g., paragraphs [0084]-[0085] and [0089])
retrieving, for each of the one or more tokens, a respective likelihood value and a respective second identifier specifying a respective coefficient; (a respective likelihood value 
processing the one or more retrieved likelihood values and specified respective coefficients with the configured machine learning algorithm to determine whether the operation data corresponds to a first geographic location of the user. (likelihood values are processed, along with coefficients to determine whether user is at the location of the store)(e.g., paragraphs [0084], [0085] and [0089])
Varma discloses that transaction data can be from multiple merchants and can be aggregated; however, Varma does not appear to specifically disclose converting the one or more character fields into one or more tokens;
On the other hand, Chew, which relates to an automated account reconciliation method (title), does disclose converting the one or more character fields into one or more tokens; (words from a transaction description are converted into tokens by tokenizer, which provides further data manipulation )(e.g., paragraphs [0025] and [0027]).
It would have been obvious to combine Chew with Varma for the same reasons as stated in claim 1.
Claim 16 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of Chew and in further view of Sinha et al. (U.S. Publication No. 2018/0143986 A1, hereinafter referred to as “Sinha”).
wherein configuring the machine-learning algorithm includes weighting an intercept value of the machine-learning algorithm with the ratio. 
On the other hand, Sinha, which relates to generating persuasive electronic messages using interplay of message content features (title) and also machine learning and modeling (figure 4), does disclose wherein configuring the machine-learning algorithm includes weighting an intercept value of the machine-learning algorithm with the ratio. (persuasion score includes weighting an intercept value with the probability.)(e.g., figure 4 and paragraphs [0074], [0084], [0085], [0088] and [0089]).
It would have been obvious to combine Chew with Varma for the reasons set forth in claim 1, above. However, neither reference appear to specifically disclose configuring the machine-learning algorithm to include an intercept value of the machine-learning algorithm with the ratio. On the other hand, Sinha, which also relates to machine learning model (e.g., paragraph [0074], does disclose incorporating weights and intercept values into the model in order to enhance the overall prediction of the machine learning. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the intercept value as disclosed in Sinha to the Varma-Chew combination to further enhance the manner in which predictions can be made whether the user’s location corresponds to the operation data.


wherein the machine learning algorithm is a logistic regression algorithm, wherein configuring the machine-learning algorithm comprises adjusting an intercept value of the logistic regression algorithm with the ratio.
On the other hand, Sinha, which relates to generating persuasive electronic messages using interplay of message content features (title) and also machine learning and modeling (figure 4), does disclose wherein the machine learning algorithm is a logistic regression algorithm, (logistic regression)(e.g., paragraph [0075]) wherein configuring the machine-learning algorithm comprises adjusting an intercept value of the logistic regression algorithm with the ratio. (persuasion score includes weighting an intercept value with the probability.)(e.g., figure 4 and paragraphs [0074], [0084], [0085], [0088] and [0089]).
It would have been obvious to combine Sinha with Varma and Chew for the reasons set forth in claim 3, above.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of Chew and in further view of Patton (U.S. Publication No. 2014/0095509 A1, hereinafter referred to as “Patton”).
Regarding claim 8, Varma in view of Chew discloses the method of claim 1. Varma includes address information and the geographic location; however, neither reference appears to specifically disclose further comprising, in response to determining that the operation data corresponds to first geographic location of the user, determining a latitude and a longitude in response to the first geographic location. 
further comprising, in response to determining that the operation data corresponds to first geographic location of the user, determining a latitude and a longitude in response to the first geographic location. (location can be defined by a physical area bounded by a boundary or be identified by a radius extending from a set of geographic coordinates (a set of latitude and longitude coordinates, GPS coordinates, text or any other suitable location identifier)(e.g., paragraphs [0018], [0029] and [0059]).
It would have been obvious to combine Chew with Varma for the reasons set forth in claim 1, above. Varma provides that location information is included for the merchant that includes geographic information, such as an address. However, neither reference appear to specifically disclose determining a latitude and a longitude in response to the first geographic location. On the other hand, Patton, which relates to location data (abstract), does disclose it is known to store location data in various forms that includes longitude and latitude. This provides an effective manner to organize data and to provide a useful way for the merchants location data to be arranged to be able to better aggregate the merchant data for various transactions when the merchants are located in the same area. See Varma: e.g., paragraph [0083]-[0084]. Therefore, it would have been obvious to one of ordinary skill in the art the time of Applicant’s filing to incorporate the longitude and latitude for the geographic location as disclosed in Patton to further enhance the manner in which likelihood of in person versus online transactions occur when the merchant data are aggregated of the Varma-Chew combination.
 

further comprising obfuscating the latitude and the longitude. (e.g., paragraph [0029]).

Claim 14 has substantially similar limitations as stated in claim 8; therefore, it is rejected under the same subject matter.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varma in view of Chew and in further view Venkatesan et al. (U.S. Publication No. 2020/0118071 A1, hereinafter referred to as “Venkatesan”).
Regarding claim 10, Varma in view of Chew discloses the method of claim 1. Varma discloses a statistics engine to generate a probability; however, neither reference appears to specifically disclose wherein the machine learning algorithm is a logistic regression algorithm. 
On the other hand, Venkatesan, which relates to a delivery prediction generation system (title), does disclose wherein the machine learning algorithm is a logistic regression algorithm. (logic regression algorithm is used in order to provide probability of transaction/order details)(e.g., paragraphs [0109] and [0117]).
It would have been obvious to combine Chew with Varma for the reasons set forth in claim 1, above. Varma provides predicting how the transaction will occur, whether online or in-person; however, neither reference appear to specifically disclose the system using a logistic regression algorithm. On the other hand, Venkatesan, which also relates to purchase information 

Claim 17 has substantially similar limitations as stated in claim 10; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165